DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Status of Application
Applicant’s amendments filed on 07/18/2022 have been entered.
Claims 11-19 are currently pending.
Claim 11 has been amended.
Claim 21 has been canceled. 
Claim Rejections - 35 USC § 112
Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim recites “a sealant is interposed between the connecting strip and the layer.” This limitation is indefinite, as “the layer” could refer to the draining layer or “a layer for anchoring.” Therefore, there is lack of antecedent basis which renders the limitation and claim indefinite.
Claims 12-19 are also rejected, due to their dependency on Claim 11. 
For purposes of examination, “the layer” is interpreted “the layer for anchoring.”
Regarding Claims 15, and 17-19, the claims recite “the anchoring layer.” There is an antecedent basis issue, as there is no “an anchoring layer” due to amendments. There is only “a layer for anchoring” in Claim 11. Therefore, Claims 15, and 17-19 are rendered indefinite. 
For purposes of examination, “the anchoring layer” is “the layer for anchoring.” 
Claim Rejections - 35 USC § 103
Claims 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (US 2006/0260233) in view of  Taylor et al. (US 2013/0084419).
Regarding Claim 11, Schluter teaches a floor underlayment (Abstract; Claim 1 of Schluter) comprising a membrane with a base from which dimples (studs) protrude upward with respect to a laying plane (Fig. 1, Item 31; Fig 2, Fig. 4,), a water-permeable of fabric (draining layer) joined in an upper region to said membrane at the top of the dimples (Claim 1 of Schluter; Fig. 1, Item 4, Fig. 4), and a woven fabric layer for anchoring to the subfloor, joined to a lower region of base of the membrane. (Claim 8 of Schluter; Fig. 4, Item  40; Paragraph 0021). 
Schluter does not teach a connecting strip at the perimetric region of the membrane for preventing passage of water joining two non-overlapping coverings, where the connecting strip is below the anchoring layer, with a sealant interposed between the connecting strip and the layer.  
Taylor teaches an underlayment for flooring. (Abstract; Paragraph 0001). Taylor teaches a connecting strip (Fig. 12, Item 102) comprising water vapor impermeable layer (Paragraph 0042) that is joined to the perimetric region at the bottom of the underlayment. (Fig. 12). Taylor teaches the adjacent underlayment pieces are not overlapping (Fig. 12). Taylor teaches a water-proof adhesive, sealant, is placed between the bottom layer of the underlayment and the connecting strip. (Fig. 12, Item 104; Paragraph 0042). Taylor teaches this connecting strip allows the underlayment to cover a longer length, while still preventing the passage of water from passing between the joints of the underlayment that will cause debonding of tile. (Paragraph 0041-0042, 0002). 
Therefore, as Taylor teaches applying the claimed connecting strip provides the advantage of prevent water from coming back up between the joined underlayment pieces and prevent debonding of tile while extending the coverage of the underlayment, it would have been obvious to one with ordinary skill in the art to apply the claimed connecting strip at the perimetric region of the membrane for preventing passage of water joining two non-overlapping coverings, where the connecting strip is below the anchoring layer, with a sealant interposed between the connecting strip and the layer to the underlayment of Schluter. 
Regarding Claim 12, Schluter teaches the studs are truncated pyramids, frustum-shaped, that have a reduction in a cross-section from the base. (Claim 5 of Schluter; Fig. 1; Paragraph 0017).
Regarding Claim 13, Schluter teaches the membrane is a plastic material. (Paragraph 0006).
 Regarding Claims 18, Schluter teaches an layer that anchors is only applied to the lower surface of the base, exclusively in contact with the base (Claim 8 of Schluter, Paragraph 0020, Fig. 12)
Regarding Claim 19, Schluter teaches the layer that anchors as discussed above but does not specifically state layer that anchors covers substantially all of the lower surface of the membrane. However, Schluter teaches this layer that anchors is to help the underlayment bond to the subfloor and attach to the further mortar. (Paragraph 0020) Therefore, it would have been obvious to one with ordinary skill in the art to apply the layer than anchors to substantially all the lower surface of the membrane to further increase the anchoring of the membrane by allowing more adhesion to mortar. 

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schluter and Taylor as applied in Claim 11, in further view of Sennik (US 2017/0114551).
Regarding Claim 14, Schluter teaches the draining layer is water and vapor permeable (Claim 1 of Schluter) and can be a woven or non-woven fabric. Schluter does not specifically teach this is a geotextile.
Sennik teaches an underlayment (underlay covering) for a floor (Abstract) comprising a draining layer, a dimpled core layer, and an anchoring layer. (Claim 1 of Sennik; Fig. 4). Sennik teaches the top draining layer can be geotextile. (Paragraph 0065). Sennik teaches this prevents puncturing into this layer after a flooring product has been placed on top of the underlayment. (Paragraph 0065). Thus, as Sennik teaches using a geotextile as a draining fabric provides the advantage of protecting the cover, it would have been obvious to one with ordinary skill in the art to use geotextile as the draining layer of Schluter. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 for being unpatentable over Schluter and Taylor as applied in Claim 11, in further view of Weller (US 2010/0196658). 
Regarding Claim 15, Schluter does not specifically teach the layer for anchoring is constituted by polypropylene fabric.
Weller teaches a draining underlay for tiles (Abstract; Paragraph 0001; Claim 1 of Weller), where the layer for anchoring is a polypropylene fabric. (Paragraph 0006). Weller teach polypropylene fabric provides the advantage of trapping adhesive while offering good adhesion to the screed. (Paragraph 0006, 0018). Schluter teaches the layer for anchoring should also have good bonding to adhesives. Thus, as Weller teaches this polypropylene fleece offers good adhesion to a subfloor and adhesive holding, it would have been obvious to one with ordinary skill in the art to use polypropylene fabric as the layer of anchoring of Schluter. 
Regarding Claim 17, Schluter does not teach how the layer for anchoring is bonded to the membrane. Weller teaches either using an adhesive layer or heat sealing the layer for anchoring to the membrane. (Paragraph 0006). Thus, as Weller teaches either method of bonding the layer for anchoring to membrane ensure a proper connection to the membrane, it would have been obvious to one with ordinary skill in the art to use either an adhesive or heal-seal the layer for anchoring to the membrane of Weller and Schluter to ensure a proper connection. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 for being unpatentable over Schluter and Taylor as applied in Claim 11, in further view of Hartl (US 2011/0232217). 
Regarding Claims 16 and 17, Schluter teaches the draining layer can be glued to the membrane but does not teach the draining layer is heat sealed to the membrane. Schluter does not teach how the layer for anchoring is applied.
 Hartl teaches a covering/support plate for a floor (Abstract) comprising an outer fabric layer, core polymer layer with dimples and another outer plate layer. (Claim 1 of Hartl; Paragraph 0011; Fig. 1). Hartl teaches joining the fabric layer to core polymer layer via welding, a heat sealing process, over adhesive bonding. (Paragraph 0011-0012). Hartl teaches welding over adhesive bonding reduces complexity of manufacturing (easier/cheaper). Thus, as Hartl teaches thermal bonding of the outer fabric layers to a core polymer layer makes the manufacturing process cheaper, it would have been obvious to use melt bonding to apply the outer fabric layers, drainage and layer for anchoring, to the membrane of Schluter.  
Response to Arguments
Applicant’s arguments have been fully considered. 
The prior rejection has been withdrawn, due to Applicant’s amendments. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 8:30am-3:30pm, 9:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781